PER CURIAM.
By this interlocutory appeal the appellant, defendant in the trial court, seeks review of an order entered in a common law action denying his motion to dismiss, which motion was grounded upon a failure to obtain jurisdiction over the person.
An examination of the record fails to -reveal any error committed by the trial judge and said order, here under review, is therefore affirmed without prejudice to the defendant in the trial court to transfer the ■cause to the civil court of record pursuant -to the applicable rules of civil procedure.
Affirmed.